DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/27/2022 has been entered.

Response to Amendment
The amendment of 05/27/2022 has been entered and fully considered by the examiner. claims 1, 15-18, and 20 have been amended. Claims 1-20 are currently pending in the application with claims 1, 15, and 20 being independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 15, and 20 recite “employing a signal mirroring technique in which signal from tissue near the vessel wall but not including the proximal wall or the distal wall is utilized to identify the proximal wall and the distal wall” (claim 1). “identify a well wall using a signal from tissue near the vessel wall” (claim 15) and “determine a proximal wall and a distal wall of a vessel using one of the signal mirroring points off of the vessel wall.
Firstly, the specification fails to provide sufficient description or algorithm regarding  the signal mirroring technique and determining either the distal or proximal vessel wall by using signals only from tissue near the vessel wall but not including the vessel wall in a way that a person of ordinary skilled in the art would be able to make and use the recited technique or algorithm. Those of ordinary skill in the art would not understand the processing steps of the algorithm necessary to implement the claimed invention using the claimed signal mirroring technique or how to determine the vessel walls using points off of the vessel wall but in its vicinity. In particular, no equations, flowcharts, or phraseology is present in the disclosure that describes the algorithm necessary for a computer to be configured to process acoustic signals using the signal mirroring technique to determine the proximal and distal wall of the vessel using points off the wall of the vessel but in its vicinity.
As explained in MPEP 2161.01(I), simply specifying a desired outcome without sufficiently describing how the functions necessary to achieve the outcome are performed or how the result is achieved, is insufficient to fulfill the written description requirement; the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. MPEP 2161.01(I) further states that:
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
Applicant’s specification has not disclosed the necessary algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention, including how to program a computer to use the signal mirroring technique using only signal from near the vessel wall and not the actual wall to determine the distal and proximal wall.
There is insufficient written description of the particular algorithm implemented by the invention of claim 1.
Claim 16 recites the method steps of: “adding, for a predetermined sample length and a predetermined weight length, non- compressed envelope values with a first set of weights and subtracting non-compressed envelope data with a second set of weights to produce a weighted sum of length + 1 axial samples, wherein the first set of weights and the second set of weights are separated by one or more samples”. Those of ordinary skill in the art would not understand the processing steps of the algorithm necessary to implement the claimed invention using the claimed method. In particular, no equations, flowcharts, or phraseology is present in the disclosure that describes the algorithm necessary for the processor to be configured to add, non-compressed envelope values and subtract envelope value to produce a weighted sum of length _1 samples. The steps required to achieve the end product of a weighted sum of length +1 is completely unclear to a person of ordinary skill in the art.
As explained in MPEP 2161.01(I), simply specifying a desired outcome without sufficiently describing how the functions necessary to achieve the outcome are performed or how the result is achieved, is insufficient to fulfill the written description requirement; the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. MPEP 2161.01(I) further states that:
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
Applicant’s specification has not disclosed the necessary algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention, including how to program a computer to produce a weighted sum of length+1 
There is insufficient written description of the particular algorithm implemented by the invention of claim 16.

Claim 17 recites: “ setting, for the near field, a mirroring strength of the signal from the tissue to be equal to a weighted sum divided by a sum of positive weights; and subtracting an offset from the mirroring strength, ANA1297-WOUS (BKM-10-7924-PCT-US) Examiner's Answer Dated: 3/28/22wherein the offset is decreased monotonically from a constant value at a probe surface to zero at a predetermined sample depth”. Those of ordinary skill in the art would not understand the processing steps of the algorithm necessary to implement the claimed invention using the claimed method. In particular, no equations, flowcharts, or phraseology is present in the disclosure that describes the algorithm necessary for the processor to be configured to set a mirroring strength signal from the tissue to be equal to a weighted sum divided by a sum of positive weights and subtract an offset from the mirroring strength is completely unclear to a person of ordinary skill in the art.
As explained in MPEP 2161.01(I), simply specifying a desired outcome without sufficiently describing how the functions necessary to achieve the outcome are performed or how the result is achieved, is insufficient to fulfill the written description requirement; the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. MPEP 2161.01(I) further states that:
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
Applicant’s specification has not disclosed the necessary algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention, including how to program a computer to determine the mirroring strength, setting and subtracting the offset.
There is insufficient written description of the particular algorithm implemented by the invention of claim 16.
Claims 2-14, and 18-19 depend upon unsupported claims 1, and 15 and are therefore considered to lack support and are rejected as well due to their dependency upon rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites: “adding a predetermined sample length and a predetermined weight length, non-compressed envelope value with a first set of weights”.  firstly, it is entirely unclear what “sample length” and “weight length” are and how do they relate to each other? what is the sample in reference to? does it refer to the segment of the vessel under study? does the weight mentioned in the claim refer to the weight of the sample? or does it refer to the weighting values for the envelope mentioned in the claim? Secondly, what does the “envelope” in the claim referring to? is this an envelope of the ultrasound data received from the sample? and in that case what is a “non-compressed envelope”? in what process, method does the envelope get compressed? what is the level of the compression? 
Further, the claim recites: “adding non-compressed envelope values…and subtracting non-compressed envelope data”. what is the difference between “envelope values” and “envelope data”. it is entirely unclear as to what the claim intends to recite. 
Further, the claim recites: “produce a weighted sum of length+1 axial sample”. What is an “axial sample”? further how can a weighted sum be in the order of a length of sample (i.e. Length +!)? 
As a result, the metes and bounds of the claim are completely unclear to the point that it makes examination of the claim impossible. The applicant is advised to clarify the terms in the claim and revisit the language of the claim based on the specification to overcome the rejection.
Regarding claim 17, claim recites “a mirroring strength of the signal” it is entirely unclear what a “mirroring strength” is referring to? does it refer to strength of the reflection of the signal at a certain boundary? in that case which boundary? further, what does the weight sum is referring to? what does the sum of positive values referring to? what does the offset recited in the claim referring to? what does the sample depth referring to? As a result, the metes and bounds of the claim are completely unclear to the point that it makes examination of the claim impossible. The applicant is advised to clarify the terms in the claim and revisit the language of the claim based on the specification to overcome the rejection.
Regarding claim 18, claim recites: “setting a negative computed mirroring strength to zero”. it is entirely unclear and indefinite as to what the claim intends. how can the mirroring strength of a signal be “Set” to zero if it is a strength of a signal mirrored back from a boundary? what is a “negative computed mirroring strength”? As a result, the metes and bounds of the claim are completely unclear to the point that it makes examination of the claim impossible. The applicant is advised to clarify the terms in the claim and revisit the language of the claim based on the specification to overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikom (U.S. Patent No. 6,048,314) hereinafter “Nikom”.
Regarding claim 1, Nikom discloses an ultrasound imaging system [see abstract and FIG. 4 of Nikom], comprising: 
receive circuitry [receive beamformer circuitry of scanner 10] configured to receive electrical signals from ultrasound transducer elements [scanner 10 includes ultrasound transducers and receive beamformer circuitry to receive the electrical signals from the transducers; see column 4, lines 15-40 of Nikom] wherein the electrical signals are indicative of sensed ultrasound echo signals; [see column 4, lines 25-35 of Nikom]
an image process [scan converter 12] configured to process the electrical signals and generate a B-mode image; [see column 4, lines 41-45 of Nikom]
a vessel wall identifier [system controller 16; see column 4, lines 46-50] configured to identify at least a proximal wall and a distal wall of a vessel in the B-mode image from the B-mode image [see column 6, line 65- column 7, line 10 and FIGs. 5 and 8 of Nikom] employing a signal mirroring technique [see column 4, lines 19-35 and column 7, lines 1-10 disclosing that the reflected signals (i.e. mirrored signals) from the vessel are analyzed to determine the walls of the vessel] in which signal from tissue near the vessel wall but not including the proximal wall or the distal wall is utilized to identify the proximal wall and the distal wall [see column 7, lines 21-36 disclosing that the curser moves incrementally towards the border and as soon as a threshold value is met (i.e. close to the wall, but not the actual wall), the next pixel is determined to be the wall (either proximal or distal). therefore, since the pixel after meeting the threshold is determined the border, signal from “near the wall” is used to identify the wall] ; and  
a rendering engine [scan converter 12] configured to display the 2-D image on a display [video display screen 14] with graphical indicia [see column 4, lines 41-46] corresponding to the identified proximal wall and distal wall continuously superimposed over the vessel in the 2-D image.[see column 3, lines 63-65 and column 5, lines 2-5; and FIG. 12 of Nikom]  
Regarding claim 15, Nikom discloses a method [method of Nikom; see abstract and FIG. 8], comprising: ANA1297-WO-US (BKM-10-7924-PCT-US) 
5generating a B-mode image from ultrasound data [see column 4, lines 41-45 of Nikom]; 
identifying a vessel wall of a predetermined vessel in the B-mode image [see column 6, line 65- column 7, line 10 and FIGs. 5 and 8 of Nikom] from tissue near the vessel wall [see column 7, lines 21-36 disclosing that the curser moves incrementally towards the border and as soon as a threshold value is met (i.e. close to the wall,), the next pixel is determined to be the wall (either proximal or distal). therefore, since the pixel after meeting the threshold is determined the border, signal from “near the wall” is used to identify the wall]; and 
visually presenting the B-mode image [see column 4, lines 41-46] with an overlay of an outline of the identified vess el wall [see column 3, lines 63-65 and column 5, lines 2-5; and FIG. 12 of Nikom]  
  Regarding claim 20, Nikom discloses an apparatus [apparatus of Nikom; see abstract and FIG. 4], comprising: 
a memory [see column 4, lines 47-50; the system controller 16 comprises a memory] configured to store a signal mirroring algorithm [vessel analysis algorithm 100; see FIG. 4 and column 5, lines 38-45] 
a processor [see column 4, lines 47-50; the system controller 16 comprises a processor] configured to process the electrical signals indicative of sensed ultrasound echo signals and generate a 2-D image [see column 4, lines 41-45 of Nikom], 
combine 2D images generated from different frames which produces multiple signal mirroring points off of the vessel wall [see FIG. 5; the signal from multiple mirroring points 152 close to the vessel wall are combined to form the image], 
determine a proximal wall and a distal wall of a vessel [see column 6, line 65- column 7, line 10 and FIGs. 5 and 8 of Nikom] using one of a signal mirroring points off of the vessel wall  []; and
a display [display screen 14] configured to display [see column 4, lines 42-45] the 2-D image with the wall of the vessel visually identified therein[see column 3, lines 63-65 and column 5, lines 2-5; and FIG. 12 of Nikom]  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nikom (U.S. Patent No. 6,048,314) hereinafter “Nikom” in view of Martins et al. (US Publication No. 2014/276072) hereinafter “Martins”.
Regarding claim 2, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
Nikom does not disclose that the ultrasound imaging system further comprises a Doppler parameter determiner configured to determine a flow direction based on identified proximal and distal walls.
Martins, directed towards an ultrasound system with a Doppler flow detection processor [see abstract of Martins] discloses a Doppler parameter determiner configured to determine a flow direction in the vessel [see Fig. 7 and [0077]; the angle θ is the angle of the blood flow with respect to horizontal line] based on at least one of the identified proximal and distal walls. [see [0078] disclosing that the angle θ is determined based on the angle of the diameter determined between two boundary points (i.e. the identified proximal and distal wall point 702); see also FIG. 7]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom further and include a Doppler parameter determiner configured to determine a flow direction in the vessel based on at least one of the identified proximal and distal walls according to the teachings of Martins in order to determine the angle of the flow and correct the angle of the probe accordingly.[see [0005] of Martins]
Regarding claim 7, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
 Nikom does not disclose that the Doppler parameter determiner identifies the proximal and distal walls based on an average over multiple frames
Martins further discloses that the Doppler parameter determiner identifies the proximal and distal walls based on an average over multiple frames. [see [0054]-[0056] and [0064] of Martins] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom further and make the Doppler parameter determiner to identify the proximal and distal walls based on an average over multiple frames according to the teachings of Martins in order to increase the accuracy of determination process [see [0054] of Martins]
Regarding claim 8, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
Nikom does not disclose that the Doppler parameter determiner determines a Doppler steering angle between an ultrasound beam direction and the flow direction.
Martins further discloses that the Doppler parameter determiner determines a Doppler steering angle between an ultrasound beam direction and the flow direction.[see [0078] of Martins]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom and make the Doppler parameter determiner determine a Doppler steering angle between an ultrasound beam direction and the flow direction according to the teachings of Martins in order to reduce measurement inaccuracy of the system [see [0005[-[0006] of Martins]   
Regarding claim 9, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
Nikom does not expressly discloses that the Doppler parameter determiner determines an angle correction based on the flow direction.  
Martins further discloses that the Doppler parameter determiner determines an angle correction based on the flow direction. [see FIG. 1 and [0051] of Martins; angle correction determiner 128 determines an angle correction based on flow direction]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom and make the Doppler parameter determiner determine an angle correction based on the flow direction according to the teachings of Martins in order to reduce measurement inaccuracy of the system [see [0005[-[0006] of Martins]   
Regarding claim 11, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
Nikom does not expressly discloses that the ultrasound imaging system further comprises VFI processing that utilizes the identified proximal and distal walls to determine one or more of a Doppler steering angle, Doppler gate sample volume and angle correction.
Martins, further discloses VFI processing that utilizes the identified proximal and distal walls to determine one or more of a Doppler steering angle, a Doppler gate sample volume and angle correction. [see FIG. 1 and [0051] of Martins; angle correction determiner 128 determines an angle correction based on flow direction]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom and use VFI processing utilizing the identified proximal and distal walls to determine one or more of a Doppler steering angle, Doppler gate sample volume and angle correction according to the teachings of Martins in order to reduce measurement inaccuracy of the system [see [0005[-[0006] of Martins]   
Regarding claim 12, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
Nikom does not expressly disclose that the ultrasound imaging system further comprises a vessel diameter determiner that determines a diameter of the vessel based on the identified proximal and distal walls.
Martins further discloses a vessel diameter determiner that determines a diameter of the vessel based on the identified proximal and distal walls. [see FIG. 7 and [0077]-[0078] of Martins; the diameter line 704 connects the two identified vessel wall points and is the diameter of the vessel]
  It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom and include a vessel diameter determiner that determines a diameter of the vessel based on the identified proximal and distal walls according to the teachings of Martins in order to determine the characteristics of the vessel including the diameter and decrease the inaccuracy of the system [see [0005]-[0006] of Martins].
Regarding claim 13, Nikom discloses an ultrasound imaging system [see rejection of claim 1].
Nikom does not expressly discloses that the ultrasound imaging system further comprises a flow rate determiner that determines a volume flow rate parameter value for flowing structure within the Doppler gate based on the vessel diameter.
Martins further discloses a flow rate determiner [flow rate determiner 132] that determines a volume flow rate parameter value for flowing structure within the Doppler gate based on the vessel diameter. [See [0062]-[0063] of Martins] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom further and add a flow rate determiner that determines a volume flow rate parameter value for flowing structure within the Doppler gate based on the vessel diameter according to the teachings of Martins in order to determine more parameters about the vessel and decrease the inaccuracy of the system [see [0005]-[0006] of Martins]

Claims 2-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nikom (U.S. Patent No. 6,048,314) hereinafter “Nikom” in view of Pan et al. (European Patent Pub. No. 1152364) hereinafter “Pan”.
Regarding claim 2, Nikom discloses the ultrasound imaging system of claim 1 [see rejection of claim 1].
Nikom does not disclose that the ultrasound imaging system further comprises a Doppler parameter determiner configured to determine a flow direction based on identified proximal and distal walls.
Pan, directed towards an ultrasound system with a Doppler flow detection processor [see abstract of Pan] discloses a Doppler parameter determiner configured to determine a flow direction in the vessel based on at least one of the identified proximal and distal walls. [See [0057] of Pan; the vessel slope is the same as the flow direction and is calculated by Pan using the determined vessel edge points. See also FIG. 7]
It would have been obvious to a person of ordinary skill level in the art a the time of the filing of the invention to modify the system of Nikom further and include a Doppler parameter determiner configured to determine a flow direction in the vessel based on at least one of the identified proximal and distal walls according to the teachings of Pan in order to determine the angle of the flow and correct the angle of the probe accordingly.[see [0008] of Pan]
Regarding claim 3, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
 Nikom does not expressly disclose that the flow direction is in a direction of at least one of the proximal and distal walls.
Pan further discloses that the flow direction is in a direction of at least one of the proximal and distal walls.[see FIGS 7-8 and [0057]; step 92 of algorithm of FIG. 8 discloses determining the vessel slop (i.e. the flow direction) based on the determined boundary walls of the vessel]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom and identify the flow direction to be in a direction of at least one of the proximal and distal walls according to the teachings of Pan in order to determine the angle of the flow and correct the angle of the probe accordingly.[see [0008] of Pan]
Regarding claim 4, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
Nikom does not disclose that the Doppler parameter determiner fits a line to at least one of the proximal and distal walls, wherein the flow direction is in a direction of the fitted line.  
Pan further discloses that the Doppler parameter determiner fits a line to at least one of the proximal and distal walls, wherein the flow direction is in a direction of the fitted line. .[see FIGS 7-8 and [0057]; step 92 of algorithm of FIG. 8 discloses determining the vessel slop (i.e. the flow direction) based on the determined boundary walls of the vessel]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom further so that the Doppler parameter determiner fits a line to at least one of the proximal and distal walls wherein the flow direction is in a direction of the fitted line according to the teachings of Pan in order to determine the angle of the flow and correct the angle of the probe accordingly.[see [0008] of Pan]
Regarding claim 5, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
Nikom does not disclose that the flow direction is in a direction of a sub-portion of one of the proximal and distal walls.  
Pan further discloses that the flow direction is in a direction of a sub-portion of one of the proximal and distal walls. .[see FIGS 7-8 and [0057]; step 92 of algorithm of FIG. 8 discloses determining the vessel slop (i.e. the flow direction) based on the determined boundary walls of the vessel]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom further so that the flow direction is in a direction of a sub-portion of one of the proximal and distal walls according to the teachings of Pan in order to determine the angle of the flow and correct the angle of the probe accordingly.[see [0008] of Pan]
Regarding claim 6, Nikom discloses the ultrasound imaging system [see rejection of claim 1].
Nikom does not expressly disclose that the Doppler parameter determiner identifies the proximal and distal walls from a current frame.
Pan further discloses that the Doppler parameter determiner identifies the proximal and distal walls from a current frame.[see [0040] and FIG. 4, step 40 of Pan disclosing that a current frame is used for processing of the Doppler parameters]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom further so that the Doppler parameter determiner identifies the proximal and distal walls from a current frame according to the teachings of Pan in order to process the images in real time.[see [0026] of Pan]
Regarding claim 10, Nikom discloses the ultrasound imaging system [see rejection of claim 1]. 
Nikom does not discloses that the Doppler parameter determiner determines a Doppler gate sample volume based on the identified proximal and distal walls.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
	Pan further discloses that the Doppler parameter determiner determines a Doppler gate sample volume based on the identified proximal and distal walls [see FIG. 7 and [0057] of Pan]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Nikom further and make the Doppler parameter determiner determine a Doppler gate sample volume based on the identified proximal and distal walls according to the teachings of Pan in order to determine the angle of the flow and correct the angle of the probe accordingly.[see [0008] of Pan]

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nikom (U.S. Patent No. 6,048,314) hereinafter “Nikom” in view of Shiki (US Publication No. 2003/0125624) hereinafter “Shiki”.
Regarding claim 14, Nikom discloses color flow imaging processing [see rejection of claims 1].
Nikom does not expressly discloses mitigating distal blooming of color based on identified proximal and distal walls.
Shiki further discloses mitigating distal blooming of color based on the identified proximal and distal walls. [see [0222] of Shiki]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the color flow imaging processing unit of Nikom further and mitigate distal blooming of color based on identified proximal and distal walls according to the teachings of Shiki in order to increase the accuracy of color flow imaging. [see [0222] of Shiki]
Regarding claim 19, Nikom discloses color flow imaging processing [see rejection of claims 15]. Nikom further discloses for a plurality of different color gain settings, a correlation with the B-image is determined, a color gain with a best correlation with the B-image is automatically selected, and a value of "0" is assigned to no vessel regions and a value of "1" is assigned vessel regions. [see FIG. 5 and column 5, line 64 - column 6, line 9 of Nikom]

	Nikom does not disclose employing the identified vessel wall to mitigate blooming in color of color flow imaging by segmenting the vessel based on the wall 
Shiki further discloses employing the identified vessel wall to mitigate blooming in color of color flow imaging by segmenting the vessel based on the wall [see [0222] of Shiki]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the color flow imaging processing unit of Nikom further and employ the identified vessel wall to mitigate blooming in color of color flow imaging by segmenting the vessel based on the wall, according to the teachings of Shiki in order to increase the accuracy of color flow imaging. [see [0222] of Shiki]

Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 
With regards to the rejection of claims under 112(a), the applicant has argued that the newly added amendment to the claim remove the issue of lack of support in the specification.
In response, the examiner notes that the added amendments to the claims also fail to remove the issue as the specification does not provide an algorithm or steps of a method to describe the end results which are being claimed as explained in detail in the rejection section of U.S.C.112(a) above.
With regards to the prior art rejection of the claims, the applicant has argued that the added amendments to the claims are not disclosed in Nikom. In particular, the applicant has argued that Nikom does not disclose “signal from tissue near the vessel wall but not including the proximal wall or distal wall is utilized to identify the proximal wall”.
In response, the examiner notes that as it is explained in detail in the rejection section of the claims above, Nikom discloses that the curser moves incrementally towards the border and as soon as a threshold value is met (i.e. close to the wall, but not the actual wall), the next pixel is determined to be the wall (either proximal or distal). therefore, since the pixel after meeting the threshold is determined the border, signal from “near the wall” is used to identify the wall [see column 7, lines 21-36 of Nikom] Therefore, Nikom in fact discloses the added limitation to the claim and therefore reads on the language of the amended claims.

Conclusion
no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793